DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-32, 49-52, 54-56 have been cancelled.
Claims 35-40 and 43-48 have been withdrawn.

During a telephone conversation with Elizabeth Iglesias on December 19, 2019 a provisional election without traverse was made to prosecute the invention of I, claims 33-34, 41-42, and 53-54. Affirmation of this election must be made by the applicant in replying to this office action. Claims 7-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Therefore, claims 35-40, 43-52, and 55-56 are withdrawn from consideration. 

Election/Restrictions
2.	Restriction to one of the following invention is required under 35 U.S.C. 121:
Group
Claims
OFDM Symbols Allocated
Figures
1
33,34, 41,42, 53-54
1st & 8th                     DL
7th & 14th                   UL
Fig. 10 & Fig. 11
2
33,35, 41,43, 55
1st & 8th                     DL
4th-7th & 11th-14th          UL
2nd -3rd & 9th -10th         RES
Fig. 11d

33,36, 41,44, 56
1st and 8th                     DL
3rd -7th &10th -14th         UL
2nd & 9th                        RES
Fig. 11a
4
33,37,38, 41,45,46
1st-4th & 8th -11th           DL
7th & 14th                      UL
5th -6th & 12th -13th       RES
Fig. 10d
5
33,39,40, 41,47,48
1st-5th, 8th-12th              DL
7th & 14th                      UL
6th & 13th                      RES
Fig.10b


Where: 
DL: downlink; 
UL: uplink; and 
RES: reserved. 
According to the above table, there are 5 groups of inventions in the instant application, which are drawn to corresponding figures. There is unreasonable burden for examiner to search these independent groups of inventions in the instant application.
	The species are independent or distinct because the respective scenarios in which OFDM symbols are allocated for DL, UL, and RES. In addition, these species are not obvious variant of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (I) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone, conversation with Elizabeth Iglesias on December 19, 2019 a provisional election was made to prosecute the invention of I, claims 33-34, 41-42, and 53-54. Affirmation of this election must be made by the applicant in replying to this office action. Claims 35-40, 43-52, and 55-56 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 03/17/2021. Claims 33-34, 41-42, 53, and 57-62 are presently pending and are presented for examination.

5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claims 33-34, 41-42, 53 and 57-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 33, 41, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33, 41, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they recite the limitation “…a quantity of OFDM symbols of the plurality of OFDM symbols is an even number”. Specification does not disclose the limitation therefore; it is considered a new matter.
Claims 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of its dependency from claim 33.
Claims 42 and 57-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of its dependency from claim 41.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because it recites the limitation “the apparatus, wherein L is an integer having a same value as K, and in the second slot every L OFDM symbols of the second slot have a same allocation of downlink, uplink, or reserved as a corresponding one OFDM symbol of the first slot”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-34, 41-42, 53, and 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2016/0020891 A1) in view of Zhang et al.  (US 10,038,581 B2) further in view of Yun et al. (US 2018/0206253 A1).

For claims 33, 41, and 53 Jung teaches a slot type indication method carried out by an apparatus (see paragraph 27 “slot types and structures configuration”), comprising: 
receiving indication information sent by a network device, wherein the indication information indicates at least one slot type of a first slot, the first slot corresponds to a first subcarrier spacing, (see paragraph 228 “a transmission slot type comprising transmission information; a reception slot type comprising reception information; and a special slot type comprising both transmission and reception  information”, paragraphs 126-127, Table 1 “in OFDM, orthogonality is achieved by having a subcarrier spacing  equal to the reciprocal of the symbol period. Accordingly, shorter symbol period can be achieved by increasing the subcarrier spacing. In LTE, the carrier spacing is 15 kHz, but according to the present technique, as illustrated by table 1 , the subcarrier frequency spacing is increased to , for example, 1.5 MHz (that is 15 Hz * K wherein the K is 100)”, paragraph 34 “first type slot is normal DL and normal UL slots”, paragraph 129 “choice of subcarrier spacing in OFDMA” and paragraph 96 “eNodeB (a network device) determines and configures different slot types (structures) including DL timeslot and UL time slot”), and wherein: 
according to the at least one slot type of the first slot, the first slot comprises a plurality of orthogonal frequency division multiplexing (OFDM) symbols, (see paragraph 27 “slot consists of 70 OFDM symbols (plurality of symbols, wherein the quantity of OFDM symbols are even)”, paragraph 47 “sub-slot consists of 14 OFDM symbols”, paragraph 58 “sub-slot (14 symbols) is used for low-latency transmission and sub-slot (14 symbols) are used for DL and UL”, paragraphs 129, 209 “a communication entity via a message indicate time slot  configuration for uplink (UK) and downlink (DL) ), and 
according to the at least one slot type of the first slot, a first half of the plurality of OFDM symbols in the first slot comprises at least one OFDM symbol allocated to be used for downlink (DL) transmission and at least one OFDM symbol used for uplink (UP) transmission, and a remaining half of the plurality of OFDM symbols in the first slot comprises at least one OFDM symbol allocated to be used for downlink (DL) transmission and at least one OFDM symbol allocated to be used for uplink (UL) transmission (see Fig. 1 “configuration 0 has 20 slots wherein 1-9 are used for (DL and UL) and 10-19 are used for (UL and DL)”); and
determining, based on the indication information, a slot type of a second slot, wherein the second slot corresponds to a second subcarrier spacing, the second subcarrier spacing is K times the first subcarrier spacing, and K is an integer greater than 1 (see paragraphs 126-127, Table 1 “in OFDM, orthogonality is achieved by having a subcarrier spacing equal to the reciprocal of the symbol period. Accordingly, shorter symbol period can be achieved by increasing the subcarrier spacing. In LTE, the carrier spacing is 15 kHz, but according to the present technique, as illustrated by table 1, the subcarrier frequency spacing is increased to, for example, 1.5 MHz (that is 15 Hz * K wherein the K is 100)”, paragraphs 129, 209 “a communication entity via a message indicate time slot  configuration for uplink (UL) and downlink (DL) ”).
Jung does not explicitly teach “receiving indication information sent by a base station, wherein the indication information comprises at least one slot type of a first slot”
However, Zhang teaches a method for configuring communications, with a
communication device, using orthogonal frequency division multiplexing (OFDM), the method comprising: receiving an indication of a first parameter for a value of a first subcarrier spacing and a value of a first sub-frame duration for a first type of numerology signal to be applied to a first sub-frame of OFDM symbols; and transmitting a signal configured according to the first type of numerology signal on a first frequency sub-band; wherein the value of the first subcarrier spacing has scaled relationship to a value of a second subcarrier spacing and the value of the first sub-frame duration has a
scaled relationship to a value of a second sub-frame duration, the second subcarrier spacing and the second sub-frame duration for a second type of numerology signal to be applied to a second sub-frame of OFDM symbols, wherein the scaled relationship of the value of the first subcarrier spacing to the second subcarrier spacing involves multiplication by a first scaling factor, and the scaled relationship of the value of the first sub-frame duration to the second sub-frame duration involves multiplication by a second scaling factor, and wherein the first scaling factor is a reciprocal of the second scaling factor, and wherein the first subcarrier spacing or the second subcarrier spacing is one of 15 kHz, 30 kHz, 60 kHz, 120 kHz, or 240 kHz. (see Zhang: claim 1). 
	Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teaching of Zhang in the OFDM scheme system of Jung to customize scaled relationship of the value of the first subcarrier spacing to the second subcarrier spacing involves multiplication by a first scaling factor, (see Zhang: claim 1).
Jung in view of Zhang does not explicitly teach that the first slot corresponds to a first subcarrier spacing.
However, Yun teaches the frame format separately defined may have a different subcarrier spacing For example, in the example of FIG. 8, a slot type 3 801 has a subcarrier spacing of 3.75 kHz, but a slot type 4 803 and a slot type 5 805 have subcarrier spacing of 2.5 kHz (see Yun: paragraph 57).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teaching of Yun in the combined OFDM scheme system of Zhang and Jung to vary time resource based on each coverage class (see Yun: paragraph 57).

For claims 34 and 42 Jung in view of Zhang further in view of Yun teaches the method, wherein according to the at least one slot type of the first slot, the first slot comprises 14 OFDM symbols (see Jung: paragraph 32 “14 OFDM symbols when UL/DL switching in every slot of TDD LTE”), and the 14 OFDM symbols comprise: 
a first OFDM symbol and an eighth OFDM symbol that are allocated to be used for downlink transmission, and a seventh OFDM symbol and a fourteenth OFDM symbol that are allocated to be used for uplink transmission (see Jung: Fig. 1 “in configuration. 1 DL is in slot 0 and in slot 7 as an exemplary and in configuration. 1 UL is in slot 7 and in slot 13 as an exemplary” and paragraph 27 “exemplary system configuration as a baseline Transmission Time Interval (TTI)” and Fig. 1 provides six exemplary configurations that is the claim invention can be considered a design choice as BRI.).

For claim 57 Jung teaches the apparatus, wherein an OFDM symbol length in the first slot is K times an OFDM symbol length in the second slot (see paragraphs 126-127, Table 1 “in OFDM, orthogonality is achieved by having a subcarrier spacing  equal to the reciprocal of the symbol period. Accordingly, shorter symbol period can be achieved by increasing the subcarrier spacing. In LTE, the carrier spacing is 15 kHz, but according to the present technique, as illustrated by table 1 , the subcarrier frequency spacing is increased to , for example, 1.5 MHz (that is 15 Hz * K wherein the K is 100)”, paragraphs 129, 209 “a communication entity via a message indicate time slot  configuration for uplink (UL) and downlink (DL)”).

For claim 58 Jung teaches the apparatus, wherein a first OFDM symbol in the first slot is aligned with a first OFDM symbol in the second slot (see Fig. 1 “Config.0”).

For claim 59 Jung teaches the apparatus, wherein the first subcarrier spacing is 15 kHz, and the second subcarrier spacing is 30 kHZ or 60 kHZ (see paragraph 127 “the carrier spacing is 15 kHz but it can be increased to 1.5 MHz-30kHz and 60Khz can be derived by a multiplication factor of 2 and 3).

For claim 60 Jung teaches the apparatus, wherein L is an integer having a same value as K, and in the second slot every L OFDM symbols of the second slot have a same allocation of downlink, uplink, or reserved as a corresponding one OFDM symbol of the first slot (see Fig. 1 “Config.0”).

For claim 61 Jung teaches the apparatus, wherein a structure of the first half of the plurality of OFDM symbols in the first slot is the same as a structure of the remaining half of the plurality of OFDM symbols in the first slot (see Fig. 1 “Config.0”).

For claim 62 Jung teaches the apparatus, wherein when the processor executes the one or more instructions, the apparatus is caused to: send an uplink transmission or receive a downlink transmission based on the second slot (see Fig. 1 “Config.0”).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tomizawa (US 2007/0177494 A1).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415